PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Fleisch, et al. 				           			:
Application No. 16/877,096				     	:        DECISION ON PETITION
Filed: May 18, 2020						:
Attorney Docket No. 43877-0003
	
This is a decision on the petition under 37 CFR 1.137(a), filed January 3, 2022, to revive the above-identified application. 

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Matthew E. Vale appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee and submit an inventor’s Oath or Declaration or Substitute on or before December 8, 2021, as required by the  
Notice of Allowance and Fee(s) Due and Notice Requiring inventor’s Oath or Declaration mailed September 8, 2021 which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on December 9, 2021. The Office mailed a Notice of Abandonment on December 27, 2021. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B-Fee(s) Transmittal for the issue fee payment of $600.00 and an executed Oath or Declaration for inventor’s Michael J. Fleisch, Sita Magnuson and Michael Stone, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


	
/DEBRA WYATT/Paralegal Specialist, OPET